PER CURIAM.
We affirm the trial court’s denial of Brian M. Knowles’ (“Knowles”) motion to correct illegal sentence. This affirmance is without prejudice to Knowles re-filing his motion to present his claim that the sentencing score sheet erroneously reflected three prior first degree felonies, rather than two second degree felonies.
When re-filing the motion, Knowles shall furnish the trial court with the appropriate documentation, including but not limited to, the 1989 score sheet which he contends was not properly calculated, and copies of the prior judgments at issue.
DELL, STEVENSON and TAYLOR, JJ., concur.